Citation Nr: 0419704	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease and residuals of peripheral vascular disease 
(recurrent ischemic attacks, cerebrovascular accidents, 
visual impairment, and loss of sex drive), to include as 
secondary to service-connected nicotine dependence.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska.

In the September 2000 rating decision, the RO denied service 
connection both for peripheral vascular disease and residuals 
thereof (recurrent transient ischemic attacks, 
cerebrovascular accidents, visual impairment, and loss of sex 
drive) and for nicotine dependence.  In a July 2001 rating 
decision, the RO granted service connection for the latter, 
finding that the veteran had become dependent on nicotine by 
using tobacco during service.  The veteran appealed the 
denial of service connection for peripheral vascular disease 
and residuals thereof.  

In an April 2003 decision, the Board denied the claim of 
entitlement to service connection for peripheral vascular 
disease and residuals thereof (recurrent transient ischemic 
attacks, cerebrovascular accidents, visual impairment, and 
loss of sex drive) on the basis that secondary service 
connection was barred in this case under Title 38, Section 
1103, United Stated Code, which prohibits the granting of 
service connection for disability or death on the basis that 
it resulted from disease attributable to a veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103 
(West 2002).

The veteran appealed the April 2003 decision of the Board to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In December 2003, the General Counsel of VA and the 
veteran, through his attorney, filed a Joint Motion to Vacate 
and Remand the BVA Decision on Appeal (Joint Motion).  In the 
Joint Motion, the parties asked the Court to vacate the April 
2003 decision of the Board and remand the case to the Board 
for readjudication consistent with the Joint Motion.  The 
Joint Motion maintained that the April 2003 decision 
contained insufficient reasons and bases to support the 
denial of the claim of entitlement to service connection for 
peripheral vascular disease and residuals thereof.  The Joint 
Motion urged that the Board had yet to consider, and must 
consider, whether the veteran was entitled to service 
connection for peripheral vascular disease and residuals 
thereof on a ground or grounds other than the legally 
precluded ground that they were secondary to nicotine 
dependence developed from use of tobacco products during 
service.  By order dated in December 2003, the Court granted 
the Joint Motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

It appears to the Board that before entitlement to service 
connection for peripheral vascular disease and residuals 
thereof may be further considered, additional action must be 
taken under Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
(the VCAA); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The claim is remanded to the agency of 
original jurisdiction for completion of this action.

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

As the Board observed in its April 2003 decision, the RO 
advised the veteran through rating decisions and a statement 
of the case of what must be demonstrated to establish service 
connection for peripheral vascular disease with claimed 
residual disabilities.  However, before transferring the case 
to the Board in June 2002, the RO had not issued to the 
veteran and his representative a notice letter, as such, and 
one that fully complied with all requirements for notices 
issued under section 5103.  The failure of the agency of 
original jurisdiction to provide the notice required by 
section 5103 of the VCAA could have been corrected at the 
level of the Board after February 22, 2002 pursuant to 38 
C.F.R. § 19.9(a)(2), a final rule that went into effect on 
that date and authorized the Board to correct procedural and 
other defects.  Pursuant to 38 C.F.R. § 19.9(a)(2)(ii), the 
Board provided the notice required by section 5103 through a 
letter that it sent to the veteran and his representative in 
December 2002.

However, the United States Court of Appeals for the Federal 
Circuit held in a May 2003 decision that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because contrary to section 5103.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339. 1348-49 (Fed. Cir. 2003).

Accordingly, the claim is remanded to the RO with 
instructions that it provide the veteran and his 
representative with notice satisfying 38 U.S.C.A. § 5103 
concerning the evidence that is needed to substantiate the 
claim presented on this appeal.  Another purpose of this 
Remand is to secure additional development of evidence that 
could substantiate entitlement to service connection on 
grounds other than that considered in April 2003 decision of 
the Board, and, accordingly, the RO must take all possible 
grounds of entitlement into account in the notice that it 
provides.  See Schroeder v. West, 212 F.3d 1265, 1270-71 
(Fed. Cir. 2000) (VA's duty to assist extends to all legal 
theories that appear to be potentially applicable to a claim, 
and it is the responsibility of VA to fully explain the 
issues and suggest the submission of evidence that would 
support the claim under the legal theories applicable 
thereto.)

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered necessary under the VCAA to 
the decision of a claim, it must be the case that there is 
competent evidence on file that a veteran has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but at 
the same time, the medical evidence on file is insufficient 
to resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  

The claims file contains a November 1999 letter by his 
private physician stating that the veteran has "a 
significant peripheral vascular disease with recurrent TIAs 
[transient ischemic attacks] and CVAs [cerebrovascular 
accidents]."  In the letter, the physician opines that it 
was during service that the veteran began to develop this 
condition.  In the letter, the physician surmises that 
"smoking" - - and presumably, smoking during service - - 
"was a significant factor in [the veteran's] development of 
his disease state."

To the extent that the November 1999 letter from his private 
physician suggests that the veteran is now disabled on 
account of using tobacco products during service, it does not 
substantiate entitlement to service connection for the 
disease state identified there.  As noted above, Section 1103 
of Title 38, United States Code prohibits the granting of 
service connection for a disability or death on the basis 
that it resulted from disease attributable to a veteran's use 
of tobacco products during service.  See 38 U.S.C.A. § 1103.  
This statute applies to any claim filed after June 9, 1998 
and thus to the veteran's claim, which was filed in February 
2000.  Id.  However, the November 1999 letter from his 
private physician does not rule out the possibility that the 
veteran's current disease state has to do with something in 
service other than, or in addition to, use of tobacco 
products.  

There is, though, insufficient medical evidence on file with 
which to resolve this question.  The report concerning a VA 
medical examination performed in March 2001 and a March 2002 
addendum to that report show that the examination was a 
psychiatric evaluation that focused on nicotine dependence 
and did not purport to explore the possible physical etiology 
of the veteran's current peripheral vascular disease and 
residuals thereof.  These reports are the only post-service 
medical evidence on file other than the November 1999 letter 
from the veteran's private physician.

Accordingly, the Board is remanding the claim so that a VA 
examination may be performed, one that aids VA adjudicators 
in determining whether the etiology of the veteran's current 
peripheral vascular disease and residuals thereof is service 
related.   

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the file all outstanding VA and private 
medical records that are pertinent to the claim.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

VA has a duty under the VCAA to obtain all records that could 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The claimant has a duty under the VCAA to 
furnish the information needed to adequately identify such 
records.  38 U.S.C.A. § 5103A(b).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

The Board notes that the earliest-dated post-service medical 
evidence on file is the November 1999 letter from the 
veteran's private physician.  Medical records concerning VA 
or private treatment that the veteran received for peripheral 
vascular disease and any of the claimed residuals thereof 
(recurrent transient ischemic attacks, cerebrovascular 
accidents, visual impairment, and loss of sex drive) from the 
time immediately after his separation from service to the 
present are relevant to the claim, could help to substantiate 
the claim, and should be sought on remand of this claim if 
the veteran or his representative, after receiving a written 
inquiry from the RO, confirms that such records may exist, 
furnishes adequate identifying information about them, and 
the veteran executes the releases that may be needed for VA 
to obtain them.  Likewise, a complete set of treatment 
records prepared by the private physician who wrote the 
November 1999 letter referred to here should be sought on 
remand of this claim, if the veteran or his representative, 
after receiving a written inquiry from the RO, confirms that 
such records may exist and executes a release enabling VA to 
obtain them.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claim of entitlement to 
service connection for peripheral 
vascular disease and residuals of 
peripheral vascular disease (recurrent 
ischemic attacks, cerebrovascular 
accidents, visual impairment, and loss of 
sex drive).  The notice must take into 
account all possible relevant grounds of 
entitlement.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claim.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  With the notice requested in 
Paragraph 2 or separately, write to the 
veteran and ask him to identify as best 
he can any medical treatment that he has 
had for a peripheral vascular condition 
or residuals thereof (to include 
recurrent ischemic attacks, 
cerebrovascular accidents, visual 
impairment, and loss of sex drive) since 
his separation from service in February 
1961.  Send a copy of the letter to his 
representative.  

4.  After securing any needed releases 
from the veteran, make efforts to secure 
all records to which he or his 
representative refers in response to the 
inquiry requested in Paragraph 3.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.

5.  Then, schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.  

Vascular and neurological examinations, 
each to assess whether the veteran has 
peripheral vascular disease, whether he 
has recurrent transient ischemic attacks, 
cerebrovascular accidents, visual 
impairment, and/or loss of sex drive as 
residuals of peripheral vascular disease, 
and whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any current peripheral vascular 
disease (and any residuals thereof) is 
the result of an injury or disease that 
the veteran acquired during service other 
than one attributable to his use of 
tobacco products during service or is the 
result of the permanent aggravation (as 
opposed to a temporary flare-up) of a 
disease or injury that the veteran had 
before entering service.  

Separate examination reports, each 
addressing the questions set forth above, 
are requested.  However, the physicians 
performing the vascular and neurological 
examinations, respectively, should 
consult with each other during 
examination of the veteran or preparation 
of the examination reports if doing so 
would be helpful.

6.  Then, readjudicate the claim.  
Consider all possible relevant grounds of 
entitlement.  See 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2003).  If the 
benefit sought on appeal is not granted 
in full, provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


